
	
		II
		110th CONGRESS
		1st Session
		S. 705
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Mr. Levin (for himself,
			 Mr. Thomas, Ms.
			 Stabenow, Mr. Grassley, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Office of Federal Procurement
		  Policy Act to establish a governmentwide policy requiring competition in
		  certain executive agency procurements, and for other purposes.
	
	
		1.Governmentwide procurement policy relating
			 to purchases from Federal Prison Industries
			(a)RequirementsThe Office of Federal Procurement Policy
			 Act (41 U.S.C. 403 et seq.) is amended by adding at the end the following new
			 section:
				
					43.Governmentwide procurement policy relating
				to purchases from Federal Prison Industries
						(a)Competition RequiredIn the procurement of any product that is
				authorized to be offered for sale by Federal Prison Industries and is listed in
				the catalog published and maintained by Federal Prison Industries under section
				4124(b) of title 18, United States Code, the head of an executive agency shall,
				except as provided in subsection (d)—
							(1)use competitive procedures for entering
				into a contract for the procurement of such product, in accordance with the
				requirements applicable to such executive agency under sections 2304 and 2305
				of title 10, United States Code, or sections 303 through 303C of the
				Federal Property and Administrative Services
				Act of 1949 (41 U.S.C. 253 through 253c); or
							(2)make an individual purchase under a
				multiple award contract in accordance with competition requirements applicable
				to such purchases.
							(b)Offers From Federal Prison
				IndustriesIn conducting a
				procurement pursuant to subsection (a), the head of an executive agency
				shall—
							(1)notify Federal Prison Industries of the
				procurement at the same time and in the same manner as other potential offerors
				are notified; and
							(2)consider a timely offer from Federal Prison
				Industries for award in the same manner as other offers (regardless of whether
				Federal Prison Industries is a contractor under an applicable multiple award
				contract).
							(c)Implementation by AgenciesThe head of each executive agency shall
				ensure that—
							(1)the executive agency does not purchase a
				Federal Prison Industries product or service unless a contracting officer of
				the executive agency determines that the product or service is comparable to
				products or services available from the private sector that best meet the
				executive agency’s needs in terms of price, quality, and time of delivery;
				and
							(2)Federal Prison Industries performs its
				contractual obligations to the executive agency to the same extent as any other
				contractor for the executive agency.
							(d)Exception(1)The head of an executive agency may use
				procedures other than competitive procedures to enter into a contract with
				Federal Prison Industries only under the following circumstances:
								(A)The Attorney General personally determines
				in accordance with paragraph (2), within 30 days after Federal Prison
				Industries has been informed by the head of that executive agency of an
				opportunity for award of a contract for a product, that—
									(i)Federal Prison Industries cannot reasonably
				expect fair consideration in the selection of an offeror for award of the
				contract on a competitive basis; and
									(ii)the award of the contract to Federal Prison
				Industries for performance at a penal or correctional facility is necessary to
				maintain work opportunities not otherwise available at the penal or
				correctional facility that prevent circumstances that could reasonably be
				expected to significantly endanger the safe and effective administration of
				such facility.
									(B)The product is available only from Federal
				Prison Industries and the contract may be awarded under the authority of
				section 2304(c)(1) of title 10, United States Code, or section 303(c)(1) of the
				Federal Property and Administrative Services
				Act of 1949 (41 U.S.C. 253(c)(1)), as may be applicable, pursuant to
				the justification and approval requirements relating to noncompetitive
				procurements specified by law and the Federal Acquisition Regulation.
								(C)The head of the executive agency determines
				that the product that would otherwise be furnished is to be produced, in whole
				or in significant part, by prison labor outside the United States.
								(2)(A)A determination made by the Attorney
				General regarding a contract pursuant to paragraph (1)(A) shall be—
									(i)supported by specific findings by the
				warden of the penal or correctional institution at which a Federal Prison
				Industries workshop is scheduled to perform the contract;
									(ii)supported by specific findings by Federal
				Prison Industries regarding the reasons that it does not expect to be selected
				for award of the contract on a competitive basis; and
									(iii)made and reported in the same manner as a
				determination made pursuant to section 303(c)(7) of the
				Federal Property and Administrative Services
				Act of 1949 (41 U.S.C. 253(c)(7)).
									(B)The Attorney General may not delegate to
				any other official authority to make a determination that is required under
				paragraph (1)(A) to be made personally by the Attorney General.
								(e)Performance as a
				Subcontractor(1)A contractor or potential contractor under
				a contract entered into by the head of an executive agency may not be required
				to use Federal Prison Industries as a subcontractor or supplier of products or
				provider of services for the performance of the contract by any means,
				including means such as—
								(A)a
				provision in a solicitation of offers that requires a contractor to offer to
				use or specify products or services of Federal Prison Industries in the
				performance of the contract;
								(B)a
				contract clause that requires the contractor to use or specify products or
				services (or classes of products or services) offered by Federal Prison
				Industries in the performance of the contract; or
								(C)any contract modification that requires the
				use of products or services of Federal Prison Industries in the performance of
				the contract.
								(2)A
				contractor using Federal Prison Industries as a subcontractor or supplier in
				furnishing a commercial product pursuant to a contract of an executive agency
				shall implement appropriate management procedures to prevent an introduction of
				an inmate-produced product into the commercial market.
							(3)In this subsection, the term
				contractor, with respect to a contract, includes a subcontractor
				at any tier under the contract.
							(f)Protection of Classified and Sensitive
				InformationThe head of an
				executive agency may not enter into any contract with Federal Prison Industries
				under which an inmate worker would have access to—
							(1)any data that is classified or will become
				classified after being merged with other data;
							(2)any geographic data regarding the location
				of—
								(A)surface or subsurface infrastructure
				providing communications or water or electrical power distribution;
								(B)pipelines for the distribution of natural
				gas, bulk petroleum products, or other commodities; or
								(C)other utilities; or
								(3)any personal or financial information about
				any individual private citizen, including information relating to such person’s
				real property however described, without the prior consent of the
				individual.
							.
			(b)Clerical AmendmentThe table of contents in section 1(b) of
			 such Act is amended by adding at the end the following new item:
				
					
						Sec. 43. Governmentwide
				procurement policy relating to purchases from Federal Prison
				Industries.
					
					.
			2.Conforming amendments
			(a)Repeal of Inconsistent Requirements
			 Applicable to Department of Defense
				(1)RepealSection 2410n of title 10, United States
			 Code, is repealed.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 141 of such title is amended by striking the item relating to section
			 2410n.
				(b)Repeal of Inconsistent Requirements
			 Applicable to Other AgenciesSection 4124 of title 18, United States
			 Code, is amended—
				(1)by striking subsections (a) and (b);
				(2)by redesignating subsections (c) and (d) as
			 subsections (a) and (b), respectively; and
				(3)in subsection (a), as redesignated by
			 paragraph (2), by striking Federal department, agency, and institution
			 subject to the requirements of subsection (a) and inserting
			 Federal department and agency.
				(c)Other Laws
				(1)Section 3 of the Javits-Wagner-O’Day Act
			 (41 U.S.C. 48) is amended by striking which, under section 4124 of such
			 title, is required and inserting which is required by
			 law.
				(2)Section 31(b)(4) of the
			 Small Business Act (15 U.S.C.
			 657a(b)(4)) is amended by striking a different source under section 4124
			 or 4125 of title 18, United States Code, or the Javits-Wagner-O’Day Act (41
			 U.S.C. 46 et seq.) and inserting a different source under the
			 Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.) or Federal Prison Industries
			 under section 40(d) of the Office of Federal Procurement Policy Act or section
			 4125 of title 18, United States Code.
				3.Clarifying amendment relating to
			 services
			(a)In GeneralSection 1761 of title 18, United States
			 Code, is amended in subsections (a) and (c) by striking goods, wares, or
			 merchandise manufactured, produced, or mined each place it appears and
			 inserting products manufactured, services furnished, or minerals
			 mined.
			(b)Completion of Existing
			 AgreementsAny prisoner work
			 program operated by a prison or jail of a State or local jurisdiction of a
			 State which is providing services for the commercial market through inmate
			 labor on October 1, 2007, may continue to provide such commercial services
			 until—
				(1)the expiration date specified in the
			 contract or other agreement with a commercial partner on October 1, 2007;
			 or
				(2)until September 30, 2011, if the prison
			 work program is directly furnishing the services to the commercial
			 market.
				(c)Approval Required for Long-Term
			 OperationA prison work
			 program operated by a correctional institution operated by a State or local
			 jurisdiction of a State may continue to provide inmate labor to furnish
			 services for sale in the commercial market after the dates specified in
			 subsection (b) if such program has been certified pursuant to section
			 1761(c)(1) of title 18, United States Code, and is in compliance with the
			 requirements of such subsection and its implementing regulations.
			(d)Existing Work Opportunities for Federal
			 InmatesAny private
			 for-profit business entity having an agreement with Federal Prison Industries
			 in effect on the date of the enactment of this Act, under which Federal inmates
			 are furnishing services that are being introduced into the commercial market,
			 may continue to furnish such services for the duration of the term of such
			 agreement.
			(e)Additional AmendmentSection 1761 of title 18, United States
			 Code, is further amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting after subsection (c) the
			 following new subsection:
					
						(d)This section shall not apply to services
				performed as part of an inmate work program conducted by a State or local
				government to disassemble, scrap, and recycle products, other than electronic
				products, that would otherwise be disposed of in a landfill. Recovered scrap
				from such program may be
				sold.
						.
				(f)Conforming AmendmentSection 4122(a) of title 18, United States
			 Code, is amended by striking production of commodities and
			 inserting production of products or furnishing of
			 services.
			4.Effective date
			(a)In generalExcept as provided in subsection (b), this
			 Act and the amendments made by this Act shall take effect 180 days after the
			 date of the enactment of this Act.
			(b)ExceptionSubsections (b), (c), and (d) of section 3
			 shall take effect on the date of the enactment of this Act.
			
